DETAILED ACTION
	Claims 1-6, 8-11, and 13-20 are pending in the present application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
	The amendment filed on June 9, 2022 has been acknowledged and has been entered into the present application file.
Previous Claim Rejections - 35 USC § 112
Claims 1-6, 10, and 11 were previously rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The Applicant has traversed the rejection on the grounds that the definition of RAA-REE includes as the end “and combinations thereof.”  Therefore, the combination of deuterium and alkyl to yield deuterated alkyl is not new matter.  However, the limitation is not just drawn to deuterated alkyl, but to any substitution that comprises a partially or fully deuterated alkyl.  By use of the term comprising, groups outside of those in the original definition of RAA-REE can be present, which was not previously disclosed.  Therefore, the rejection is maintained.
Claims 1-6, 10, and 11 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The Applicant has traversed the rejection on the grounds that the combination of deuterium and alkyl from the list yields the “partially deuterated alkyl with more than one deuterium substituent or fully deuterated alkyl.”  However, the limitation reads that at least one of RAA-REE comprises partially deuterated with more than one deuterium substituent or fully deuterated, which allows for more than deuterium and alkyl to be present, including groups outside of the original definition of RAA-REE.
Therefore, the rejection is maintained.
Claim 9 was previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The appropriate correction has been made, and the rejection is withdrawn.
Previous Claim Rejections - 35 USC § 102
Claims 10 was previously rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US PGPUB 2014/0054564).
The anticipated subject matter has been deleted, and the rejection is withdrawn.
Previous Claim Rejections - 35 USC § 103
Claims 1-6 and 11 were previously rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US PGPUB 2014/0054564).
The unpatentable subject matter has been deleted, and the rejection is withdrawn.
Previous Claim Objections
Claims 13 and 14 were previously objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The claims are still dependent on a rejected base claim, and the objection is maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 10, 11, and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claims as written now require at least one of RAA, RBB, RCC, RDD, or REE to be a substitution comprising partially deuterated alkyl with more than one deuterium substituent or fully deuterated alkyl.  There is no previous disclosure of a substitution being defined in open language comprising partially deuterated alkyl with more than one deuterium substituent or fully deuterated alkyl.  Therefore, the claims contain new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 10, 11, and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims contain a definition of substituents RAA-REE that lists a number of possible groups:  
    PNG
    media_image1.png
    97
    603
    media_image1.png
    Greyscale

However, in the currently claims, an additional limitation has been added:  
    PNG
    media_image2.png
    48
    650
    media_image2.png
    Greyscale
  The new limitation implies that any group that contains a partially or fully deuterated alkyl would read on the claims, regardless if the group would not meet the initial listing of allowed groups.  Therefore, it is not known which limitation would need to be met in order to determine the metes and bounds of the instant claims.
Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8 and 9 allowed.
Conclusion
	Claims 1-6, 10, 11, and 15-20 are rejected.  Claims 13 and 14 are objected to.  Claims 8 and 9 are currently allowable over the prior art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626